DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.

Allowable Subject Matter

Claims 1-4 and 6-20 (now renumbered Claims 1-19) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in the “display panel” of independent Claim 1 and/or the “spliced display device” of independent Claim 20 (now renumbered independent Claim 19).  In particular, none of the references relied upon by the examiner disclose the claimed structure comprising “a substrate with a top surface, a bottom surface, and a side surface located between the top surface and the bottom surface” with “an array circuit disposed on the top surface” and “a power supply circuit” comprising “a power input terminal corresponding to at least two distribution terminals, a first wire and a second wire, and the at least two distribution terminals are disposed on the side surface and distribute the power to different portions of the array circuit, wherein the power input terminal has a first end and a second end opposite to each other, the first wire contacts and electrically connects the first end of the power input terminal and one of the at least two distribution terminals, the second wire contacts and electrically connects the second end of the power input terminal and another one of the at least two distribution terminals, wherein the first end faces the at least two distribution terminals, the second end faces away from the at least two distribution terminals, and the first end is closer to the at least two distribution terminals than the second end.”
The claimed invention is best characterized by the originally filed disclosure at Figures 1A and 1B.  As shown in Figures 1A and 1B, a substrate (100) comprises a “top surface” (102), a “bottom surface” (104), and “side surfaces” (106a, 106b, 106c, 106d), with “an array circuit” (110) “disposed on the top surface” (102) and “a power supply circuit” (120) comprising “a power input terminal” (121) “corresponding to at least two distribution terminals” (122, 123), “a first wire” (124) and a “second wire” (125), with “the at least two distribution terminals” (122, 123) “disposed on the side surface” (106a)… wherein “the first wire” (124) “contacts and electrically connects the first end of the power input terminal” (121) and “one of the at least two distribution terminals” (122), “the second wire” (125) “contacts and electrically connects the second end of the power input terminal” (121) and “another one of the at least two distribution terminals” (123), wherein “the first end faces the at least two distribution terminals” (122, 123), “the second end faces away from the at least two distribution terminals” (122, 123), and “the first end is closer to the at least two distribution terminals” (122, 123) “than the second end” (see the originally filed Specification at Paragraphs [0027] and [0029]-[0030]).
As pertaining to the most relevant prior art relied upon by the examiner, Zhao et al. (US 2021 / 0217353) discloses (see Fig. 6 and Fig. 7) a display panel (101) comprising a substrate (100) with a top surface (S1), a bottom surface (S2), and a side surface (i.e., a surface perpendicular to (S1) and (S2)) located between the top surface (S1) and the bottom surface (S2; see Fig. 7); an array circuit (30) disposed on the top surface (S1); and a power supply circuit (200), wherein power is supplied to the array circuit (30) through the power supply circuit (200; see Page 6 through Page 7, Para. [0081]-[0083]), wherein the power supply circuit (200) comprises a power input terminal (see (202)) corresponding to at least two distribution terminals (see side edge structures (300)), a first wire and a second wire (see wires (301) associated with each side edge structure (300)), and the at least two distribution terminals (again, see side edge structures (300)) are disposed on the side surface (i.e., the surface perpendicular to (S1) and (S2)) and distribute the power to different portions of the array circuit (30; see Page 7, Para. [0084]-[0087] and Page 4, Para. [0054]-[0055]), wherein the power input terminal (202) has a first end and a second end (i.e., a left end and a right end) opposite to each other (see Fig. 6), the first wire (see a first wire (301) associated with a side edge structure (300)) is electrically connected between the first end (i.e., the left end) of the power input terminal (202) and one of the at least two distribution terminals (again, see side edge structures (300)), the second wire (see a second wire (301) associated with a side edge structure (300)) is electrically connected between the second end (i.e., the right end) of the power input terminal (202) and another one of the at least two distribution terminals (again, see side edge structures (300); and again, see Page 7, Para. [0084]-[0087]).
However, Zhao et al. neither discloses nor fairly suggests that “the first wire contacts and electrically connects the first end of the power input terminal and one of the at least two distribution terminals, the second wire contacts and electrically connects the second end of the power input terminal and another one of the at least two distribution terminals, wherein the first end faces the at least two distribution terminals, the second end faces away from the at least two distribution terminals, and the first end is closer to the at least two distribution terminals than the second end.”
	In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in the “display panel” of independent Claim 1 and/or the “spliced display device” of independent Claim 20 (now renumbered independent Claim 19), including the claimed “substrate” having the claimed “power input terminal” corresponding to the claimed “at least two distribution terminals.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622